NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                       2008-5005

                           R&D DYNAMICS CORPORATION,

                                                       Plaintiff-Appellant,

                                            v.

                                    UNITED STATES,

                                                      Defendant-Appellee.


      William T. Welch, Barton, Baker, McMahon & Tolle, LLP of McLean, Virginia,
argued for plaintiff-appellant.

       Delisa M. Sanchez, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for defendant-appellee. With
her on the brief was Jeanne E. Davidson, Director, and Donald E. Kinner, Assistant
Director.    Of counsel on the brief was Daniel Pantzer, Associate Counsel,
Protest/Litigation Branch, Office of Command Counsel Headquarters, United States
Army Material Command, of Fort Belvoir, Virginia.

Appealed from: United States Court of Federal Claims

Judge Emily C. Hewitt
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-5005


                         R&D DYNAMICS CORPORATION,

                                                     Plaintiff-Appellant,

                                          v.

                                 UNITED STATES,

                                                     Defendant-Appellee.




                                  Judgment


ON APPEAL from the       United States Court of Federal Claims

in CASE NO(S).           07-CV-090

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, SCHALL, and MOORE, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT



DATED January 28, 2009                     /s/ Jan Horbaly
                                          Jan Horbaly, Clerk